Citation Nr: 0423212	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a right foot injury, including post-operative 
residuals of an open transphalangeal amputation of the middle 
toe.

2.  Entitlement to service connection for plantar fasciitis, 
secondary to the right foot injury.

3.  Entitlement to service connection for a calcaneal spur, 
secondary the right foot injury.

4.  Entitlement to service connection for muscle spasms, 
secondary to the right foot injury.


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Pennsylvania


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for a rating 
higher than 10 percent for his right foot injury, including 
post-operative residuals of a open transphalangeal amputation 
of the middle toe.  The RO also denied his claims for service 
connection for plantar fasciitis, a calcaneal spur, and 
muscle spasms, secondary to his right foot injury.  In May 
2004, to support his claims, he testified before a Veteran's 
Law Judge (VLJ) of the Board using video-conferencing 
technology.




FINDINGS OF FACT

1.  The residuals of the veteran's right foot injury, 
including post-operative residuals of an open transphalangeal 
amputation of his middle toe, consist mainly of a 
well-healed, nonpainful scar - which equates, at most, to a 
moderate disability.

2.  The most persuasive evidence of record indicates the 
veteran's plantar fasciitis and calcaneal spur, including 
muscle spasms, did not originate in service and are not 
otherwise causally related to his military service, including 
to his 
service-connected right foot injury.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the residuals of the right foot injury, including 
post-operative residuals of an open transphalangeal 
amputation of the middle toe.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.68, 4.71, 4.71a, 4.118, Diagnostic Codes 5284, 
7804 (2003).

2.  The veteran's plantar fasciitis and calcaneal spur, 
including muscle spasms, were not incurred or aggravated 
during service and are not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
readjudication.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of February 2002, which was prior to the 
RO's initial decision in April 2002.  So this was in 
accordance with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the February 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of February 2002, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and private medical records from Dr. 
Schiraldi-Deck were submitted.  In addition, the RO obtained 
orthopedic and podiatric examinations in February 2002.  The 
veteran also testified before a VLJ at a video-conference 
hearing in May 2004.  Since then, he has not indicated he has 
any additional evidence relevant to his claims to obtain or 
submit.  

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.

Factual Background

The veteran's SMRs reveal he dropped a 50 gallon drum on his 
right foot and fractured several toes in August 1969.  The 
distal phalanx of the middle toe did not heal properly, and 
an open transphalangeal amputation was performed in 
September 1969.  There was rapid healing, and he returned to 
full duty status in February 1970.

In 1973, a VA examination revealed a well-healed traumatic 
amputation of the distal phalanx of the third toe.  The 
veteran's gait was normal and he walked on his toes without 
difficulty.  The toe was tender, but healed with no calluses.  

Private medical records from the veteran's podiatrist, Dr. 
Schiraldi-Deck, indicate he first sought treatment for pain 
in his right foot in October 2000.  Upon physical 
examination, he had an antalgic gait.  Range of motion (ROM) 
for the right foot was normal under pressure with spasms.  
His muscle strength was 2.5/5, bilaterally.  Records indicate 
he had a calcaneous spur, plantar fasciitis, bursitis, 
Osgood-Schlatter's disease, and muscle spasms in his right 
lower extremity.  A history of Osgood-Schlatter's disease and 
osteochondroma of the right tibia were noted - both pre-
existed service.  He complained of continued pain and was 
treated with injections and anti-inflammatories.  The October 
2000 radiology report revealed a small bony excrescent along 
the posterolateral aspect of the calcaneous.  It was noted 
that there was no evidence of fracture and that it was more 
than likely degenerative in origin.  No acute bony 
abnormalities were seen within the foot and no signs of 
stress fractures.

A January 2001 letter from Dr. Schirladi-Deck states the 
veteran had multiple spasms in his right foot and could not 
walk when he was in pain, which was over 70 percent of the 
time.  According to the physician, the imbalance from his 
amputated toe caused a severe abnormal gait pattern.  

A February 2001 letter from Dr. Schiraldi-Deck states the 
veteran was suffering with severe spasms in his right foot.  
The physician further states,

The working diagnoses are:  Calcaneal spur R/F 
[right foot] confirmed on x-ray, plantar 
fasciitis B/L [bilaterally], muscle spasms R 
[right extremity] with a history of  Osgood 
Slater (sic).  This is compounded by an amputated 
third digit on the right foot, which occurred 
while he was in the United States Marine Corps.  
It appears that his abnormality of gait due to 
this amputation creates the plantar fasciitis and 
the foot and leg muscle spasms.  It has become 
very difficult for this patient to stand for long 
periods of time.

During a February 2002 examination by Dr. Schiraldi-Deck, the 
veteran stated the pain in his right knee changed the way he 
walked.  

A February 2002 report of a podiatric VA examination by Dr. 
Benek indicates the veteran complained primarily of pain and 
cramping in his right foot.  Dr. Benek reviewed the claims 
file and records from Dr. Schiraldi-Deck.  Upon objective 
physical examination, there was no weakness, stiffness, 
swelling, heat or redness in the right foot.  His lack of 
endurance, it was noted, was due to pain whenever he put 
weight on his foot.  Dr. Benek further noted,

[ROM] of the ankles, subtalar joint, midtarsal 
joint, and the first metatarsophalangeal joint is 
symmetrical and pain-free.  Digits one through 
five on the left and digits one, two, and five on 
the right are in a rectus alignment.  The third 
right toe has been amputated at the proximal 
interphalangeal joint.  The forth right toe is in 
a slight abductovarus position.  There is no 
functional loss related to his anatomical 
conditions.  

Muscle testing for the plantar flexors, 
dorsiflexors, everters, and inverters is 
symmetrical.  There is mild tenderness (sic) 
along the right plantar fascia when compared to 
the left foot.  His lack of endurance is due to 
the pain at the plantar fascia.  Weight-bearing 
reveals a well-maintained medial arch, 
bilaterally.  

When asked to rise to his toes, he can 
resupinate, bilaterally.  He does complain of a 
pulling sensation, more so on the right plantar 
fascia. 

Pedal pulses are present and symmetrical.

Reflexes are present and symmetrical.  No 
Babinski, bilaterally.  

Vibratory sensation is intact, bilaterally.  The 
5.07 monofilament testing reveals no loss of 
sensation, bilaterally. 

No tylomas, bilaterally, and no abnormal shoe 
wear pattern is noted today.  There is a well-
healed, nonpainful scar at the distal aspect of 
the third right toe.  He has a normal propulsive 
heel-to-toe gait.

Dr. Benek concluded that the veteran's calcaneal spur, 
bilateral plantar fasciitis and muscle spasms were "more 
likely than not, not related to the service connected right 
foot condition."  The examiner further noted the need for an 
orthopedic consultation for the right Osgood-Schlatter 
problem.

During the February 2002 orthopedic VA examination conducted 
by Dr. Panse, the veteran stated walking and jogging were not 
a problem for him, but his knee hurt when he kneeled or 
climbed steps in a manner more than usual.  Upon physical 
examination, his gait was normal.  His right knee revealed 
very marked prominence of the tibial tuberosity, and a bony 
bump almost 3 x 5 cm.  Active flexion of the right knee was 0 
to 140 degrees.  There was no instability, or swelling.  
There was diffuse tenderness over the peroneal group of 
muscles.  Both ankles moved normally with no instability.  
Osgood-Schlatter's disease was diagnosed -worse in the right 
knee than the left.  Osteochondroma of the right tibia was 
also diagnosed.  The examiner stated that these conditions 
were "of adolescent origin, and the military activities such 
as running contributed to the exacerbation of the pain 
secondary to these in his case.  It is less than likely that 
his feet are any way related to his bilateral knee and leg 
conditions.  There was no evidence of lack of endurance, 
motor incoordination, or additional loss of movement on 
repeated use."

A letter from Dr. Schiraldi-Deck, received at the RO in March 
2002, states the veteran's "foot imbalance has created 
plantar fasciitis, with muscle cramping and the inability to 
walk, run, or stand without pain."  The physician stated 
that she continued to see the veteran bi-monthly and that he 
would need custom functional orthotics every two years as 
well as continued physical therapy.

A copy of a letter from Dr. Schiraldi-Deck to Dr. Benek was 
received by the RO in April 2002.  Dr. Schiraldi-Deck 
expressed her disagreement with Dr. Benek's opinion that the 
veteran's amputated toe did not affect his gait.  She also 
cited several reasons why the veteran's pain pattern 
developed 30 years after service.  These reasons include:  
"atrophied fat rad; increase in body weight; change in shock 
absorption; repeating trauma as a fire fighter; scarring 
(fibrous at amputated site); lack of balance; lack of 
purchase for other 4 digits on same foot, migration and 
different functions of heel toe gait; equimer deformity."  A 
copy of Dr. Schiraldi-Deck's curriculum vitae was also 
enclosed.

A June 2002 radiology report from Susquehanna Health System 
indicates the veteran's bony deformities on the right appear 
stable.  There were no acute bony deformities on the left.  
There were small plantar calcaneal spurs bilaterally and a 
tiny posterior spur on the left.

A September 2002 letter from Dr. Schiraldi-Deck states the 
veteran was being treated every three weeks for muscle spasms 
- mostly his peroneal muscles.  Dr. Schiraldi-Deck further 
stated, "[s]urely with his history of Osgoodslater (sic), 
his gait is compounded negatively."  She also reiterated the 
reasons why his symptoms were happening so many years after 
service.

An April 2004 letter from Dr. Schiraldi-Deck again reiterated 
the reasons why a different pain pattern might suddenly 
develop 30 years after the veteran injured his foot.  The 
physician also stated that the veteran's pain pattern could 
have changed due to his use of social drugs prior to her 
consultation with him.  His pain was moderately severe to 
severe most days because of a compromised gait.  He had pain 
from his hip to his great toe and some days he dragged his 
foot or used a cane - especially on rainy or snowy days.  A 
copy of the physician's curriculum vitae was attached, 
listing 25 years of podiatry experience.

During the May 2004 video-conference hearing, the veteran 
testified he had to retire early from his job as a 
firefighter because of the pain in his right foot (see the 
hearing transcript, page 5).  He said he had experienced pain 
since discharge from the military, but did not complain about 
it for a variety of reasons - including a period of substance 
abuse and a general lack of knowledge about the resources 
available to help him (pgs. 5-6).  He said he takes Motrin 
daily for the pain (pg. 8).

Legal Analysis

1.  Increased Rating for Residuals of the Right Foot Injury

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2003).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

In this case, the veteran's disability has been rated under 
38 C.F.R. 4.71a, DC 5284 (foot injuries, other).  A moderate 
disability warrants a 10 percent rating, a moderately severe 
disability  a 20 percent rating, and a severe disability  a 
30 percent rating.  Actual loss of use of the foot warrants a 
40 percent rating.

The veteran complains of pain whenever he puts weight on his 
right foot, but upon objective clinical examination by both 
VA examiners, there was no swelling or weakness.  ROM was 
normal for the ankle, subtalar joint, midtarsal joint, and 
the first metatarsophalangeal joint.  The VA podiatrist, Dr. 
Benek, stated the veteran's gait was normal, and there was no 
functional loss due to the amputation of the distal phalanx 
of the right middle toe.  

The VA orthopedist, Dr. Panse, agreed upon examination that 
the veteran's gait was normal.  There was no evidence of lack 
of endurance, motor incoordination or additional loss of 
movement on repeated use.  Further, the veteran told the 
physician he could walk and jog without problems, but had 
trouble kneeling and climbing stairs.  This apparently was in 
relationship to his Osgood-Schlatter's disease, which affects 
his right knee and is not of service origin.  

On the other hand, Dr. Schiraldi-Deck strongly disagrees with 
Dr. Benek's assessment that the amputation did not result in 
functional loss.  Dr. Schiraldi-Deck's theory is that the 
loss of the distal phalanx of the veteran's toe caused an 
abnormal gait - which, in turn, caused his plantar 
fasciitis, calcaneal spur, and muscle spasms.  The treatment 
records and VA examination reports suggest the pain in his 
right foot is from his plantar fasciitis, not directly from 
the residuals of the toe amputation.  The question of whether 
his plantar fasciitis is secondary to his toe amputation is 
addressed separately below.  And since the pain associated 
with his plantar fasciitis is distinguishable from the direct 
residuals of the toe amputation, this will also be discussed 
separately below.  See, Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (requiring that VA be able to distinguish symptoms 
attributable to service-connected conditions from those that 
are not).

In reviewing the medical evidence as whole, aside from the 
pain described by the veteran, there is little objective 
clinical evidence of functional loss.  There is a 
well-healed, nonpainful scar as a result of the toe 
amputation.  So, for these reasons, the Board finds that 
under DC 5284 the veteran's symptoms are - at the very most - 
comparable to a moderate or 10 percent rating.  And this is 
so even when considering the potential for DeLuca type 
symptoms after prolonged use.

The Board has considered other potentially applicable DCs, 
but unfortunately none offer a rating higher than 10 percent.  
Amputation of the distal phalanx of the third toe is not 
compensable under the DCs relating to amputations of the 
lower extremities.  See 38 C.F.R. § 4.71a, DCs 5170 - 5173 
(2003).  However, in such circumstances, under 38 C.F.R. § 
4.118, DC 7804, Note 2, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part does not warrant a compensable 
evaluation.  See also 38 C.F.R. § 4.86 (2003).  But this does 
not entitle the veteran to a rating higher than the 10 
percent he already has.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

Here, however, the veteran has not shown that his right foot 
injury has caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  Consequently, the Board does not have to 
remand the case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Service Connection for Plantar Fasciitis, a Calcaneal 
Spur and Muscle Spasms

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. § 3.303(a) (2003).  This requires a finding that 
there is a current disability that has a relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, it need not be shown that the 
disability was present or diagnosed during service but only 
that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2003); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Before addressing the merits of the veteran's claims, the 
Board first points out that his muscle spasms are a symptom 
of an underlying condition and, therefore, will be considered 
as part and parcel of his claims for plantar fasciitis and 
the calcaneal spur.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), citing 38 C.F.R. § 4.14 VA's anti-pyramiding 
regulation.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiner's 
opinion over the private physician's medical opinion to the 
contrary.

Dr. Benek's conclusion that the veteran's plantar fasciitis 
and calcaneal spur are not related to his amputated toe is 
based on a review of the entire claims file as well as 
treatment records from Dr. Schiraldi-Deck and a physical 
examination of the veteran.  For this reason, this opinion is 
especially probative.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

The underlying reason for the difference of medical opinions 
seems to be rooted in whether the amputated toe has caused an 
abnormal gait.  For example, Dr. Schiraldi-Deck's April 2002 
letter to Dr. Benek states, "I cannot believe you would even 
put in print that the amputated toe #3 on the right foot 
would not and could not affect [the veteran's] gait."  It is 
noted Dr. Benek did not state that the amputation of the toe 
could not affect the veteran's gait - only that he found the 
veteran's gait to be normal and that, in his opinion, the 
amputated toe did not cause the plantar fasciitis and 
calcaneal spur.  This opinion was supported by the absence of 
any calluses on the veteran's feet and the absence of unusual 
wear of the veteran's shoes.  

In addition, Dr. Benek's observation regarding the veteran's 
gait is supported by separate physical examinations - a 
recent one by the VA orthopedist, Dr. Panse, and one in 1973, 
just a few years after the injury occurred.  Dr. Panse and 
the 1973 examiner both concluded the veteran's gait was 
normal.  The Board acknowledges that the level of the 
veteran's pain may vary from day to day and therefore, 
potentially affect his gait accordingly.  But Dr. Benek and 
Dr. Panse examined the veteran on two separate occasions - 
days apart.  And the examination 30 years ago - just a short 
time after service - is consistent with their findings.  This 
supports the conclusion that the veteran's gait is 
predominantly normal, and the fact that three separate 
physicians found this to be the case outweighs Dr. Schiraldi-
Deck's sole finding and opinion to the contrary.  

3.  Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

But for the reasons stated above, the claims must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 


claims, this doctrine is not applicable in the instant 
appeal.  38 C.F.R. § 3.102 (2003); see also Alemany v. Brown, 
9 Vet. App. at 519; Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for an increased rating for residuals of the right 
foot injury is denied.  

The claims for service connection for plantar fasciitis and a 
calcaneal spur, including muscle spasms, secondary to the 
right foot injury, are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



